PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/258,298
Filing Date: 7 Sep 2016
Appellant(s): Brennan et al.



__________________
Michael Rocco Cannatti
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 24, 2021.

(1) Real Party in Interest
The Examiner has no comment on the statement identifying by name the real party in interest in the brief.

Related Appeals and Interferences
As noted by the Appellant in section II, page 1 of the brief, “U.S. Patent Application No. 15/258,298 which is (1) currently pending on appeal before the Board and owned by the Appellant, (2) known to Appellant, and (3) may be related to, directly affect or be directly affected by or have a bearing on the Board's decision in the pending appeal.” Aside from the above-noted application, the Examiner is not aware of any other related appeals, interferences, or judicial proceedings that will directly affect or be directly affected by or have a bearing on the Board’s decision in the pending appeal.

Status of Claims
The following is a list of claims that are rejected and pending in the application:


Summary of Claimed Subject Matter
The Examiner has no comment on the summary of claimed subject matter contained in the brief.

Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 21, 2020 (hereinafter “the Final Action”) from which the appeal is taken is being maintained by the examiner.

The following grounds of rejection are applicable to the appealed claims.

Claims 1-4, 6-12, 14-18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Byron et al. (U.S. Patent Application Pub. No. 2016/0180242 A1, hereinafter “Byron”), in view of non-patent literature Davis, et al. ("Named entity disambiguation in streaming data." Proceedings of the 50th Annual Meeting of the Association for Computational Linguistics: Long Papers-Volume 1. Association for Computational Linguistics, 2012, hereinafter “Davis”) and Buryak et al. (U.S. Patent No. 8,543,576 B1, hereinafter “Buryak”), and further in view of Chua et al. (U.S. Patent Application Pub. No. 2013/0024457 A1, hereinafter “Chua”).


Response to Argument

Appellant’s Arguments Regarding Rejections of Claims 1-4, 6-12, 14-18, and 20-23:
Appellant generally asserts that Examiner’s rejections of the immediately above-listed claims under 35 USC § 103 are erroneous. Appellant introduces multiple arguments in support of this assertion with reference to the limitations recited in independent claims 1, 9 and 17. For the reasons below, Examiner requests that the rejections be upheld.

Statement of Law
MPEP § 2142 provides the following, “The legal concept of prima facie obviousness is a procedural tool of examination which applies broadly to all arts.” 
MPEP § 2142 further provides, “The examiner bears the initial burden of factually supporting any prima facie conclusion of obviousness. If the examiner does not produce a prima facie case, the applicant is under no obligation to submit secondary evidence to show nonobviousness. If, however, the examiner does produce a prima facie case, the burden of coming forward with evidence or arguments shifts to the applicant who may submit additional evidence of nonobviousness….” and “It remains true that ‘[t]he determination of obviousness is dependent on the facts of each case.’ Sanofi-Synthelabo v. Apotex, Inc., 550 F.3d 1075, 1089, 89 USPQ2d 1370, 1379 (Fed. Cir. 2008) 550 F.3d 1075, 1089, 89 USPQ2d 1370, 1379 (Fed. Cir. 2008) (citing Graham, 383 U.S. at 17-18, 148 USPQ 459, 467 (1966)).” 
en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:
The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1).
See also In re Suitco Surface, Inc., 603 F.3d 1255, 1259, 94 USPQ2d 1640, 1643 (Fed. Cir. 2010); In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).”
MPEP § 2144(I) provides the following, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or  In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).”

Rejections of Claims 1, 9 and 17 and the recited low entropy relationship mentions
Appellant asserts, in section IV A 1, at page 5 of the brief, that Examiner’s rejections of independent claims 1, 9 and 17 are erroneous because, inter alia, “the rejection analysis is foundationally flawed in failing to address the express claim requirements that ‘low entropy relationship mentions from the machine-annotated training set’ are assigned to ‘one or more clusters according to a feature vector similarity measure.’” and “the rejection analysis improperly disregarded and overlooked the express claim requirements in asserting that the clustered or grouped low entropy relationship mentions are met by the disclosure from Byron and Davis or Buryak, and thereby failed to establish the required obviousness showing that these requirements are disclosed or suggested in any art reference". Brief at 5 (emphasis in original). 

Appellant also asserts, in section IV A 1 a, at page 5 of the brief, that Examiner’s rejections of claims 1, 9 and 17 are erroneous because “the rejection analysis incorrectly cites Davis disclosure (pages 816-817 and 820) to meet the claim requirement for ‘assigning ... low entropy relationship mentions from the machine-annotated training set to one or more clusters according to a feature vector similarity measure.’” and alleges that “Davis is addressing a completely different problem in a different way from the claimed invention. In particular, Davis is directed to the problem of disambiguating named entities, while the claimed invention is clustering and analyzing ‘low entropy relationship mentions’ in the machine-annotated training data for use in facilitating ground truth adjudication for humans. In providing solutions to different problems, the Davis disclosure does not disclose or suggest the claim requirements. For example, the cited Davis disclosure at page 816 refers to ‘methods that generate clusters of co-referent entities using known relationships between entities,’ but the claims recite neither ‘co-referent entities’ nor ‘known relationships’ between entities.” Brief at 5-6 (emphasis in original).
With continued reference to the purported shortcomings of the Davis reference vis-à-vis the “assigning ... low entropy relationship mentions from the machine-annotated training set to one or more clusters according to a feature vector similarity measure” recitations in claims 1, 9 and 17, the Appellant further asserts “Davis is directed to the problem of disambiguating named entities, while the claimed invention is clustering and analyzing ‘low entropy relationship mentions’ in the machine-annotated training data for use in facilitating ground truth adjudication for humans. In providing generate clusters of co-referent entities using known relationships between entities,’ but the claims recite neither ‘co-referent entities’ nor ‘known relationships’ between entities”. Brief at 6 (emphasis in original).

Examiner’s Response:
Regarding Appellant’s above-noted assertions regarding the rejections of claims 1, 9 and 17 under 35 U.S.C. 103, Examiner respectfully disagrees for the reasons below.

First, as discussed in the Final Action regarding the “low entropy relationship mentions” recited in the independent claims, Appellant’s specification includes references to “entity/relationship phrases”, “entity/relationship mentions”, “low entropy entity/relationship instances” and “similar entity/relationship mention instances” (see, e.g., paragraphs 31, 36-37, 43-44 and 53), and the only references to “relationship mentions” in the specification are in conjunction with entity mentions (i.e., the above-noted “entity/relationship mentions”). See, e.g., pages 3-4 of the Final Action. However, Appellant’s specification does not provide any examples of, much less define what is meant by the claimed “low entropy relationship mentions”. In fact, nowhere does the specification refer to or depict any “low entropy relationship mentions”. There are no occurrences of this term as recited in claims (and argued in the Brief) anywhere in applicant’s specification. MPEP § 2111 (IV) provides “The only exceptions to giving the Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”. Here, Appellant’s specification is silent regarding any special definition of the claim term “low entropy relationship mentions” and does not include any intentional disclaimer or disavowal of claim scope with regard to “low entropy relationship mentions”. Appellant’s FIG. 4 depicts “Entity Instances 404” and a “view of entity mentions 405-406” (see FIG. 4 and paragraph 53 of Appellant’s specification), no drawings depict “relationship mentions”. Paragraphs 2 and 41-42 of Appellant’s specification disclose “identify[ing] annotation instances (e.g., entities and relationships) characterized with a relatively low entropy measure, assigning such annotation instances to groups or clusters based on feature similarity”, “an entropy score computation step 305 wherein a probability-based measure of the amount of uncertainty in the machine-annotated training and validation sets is using any suitable entropy calculation technique” and “entity/relationship instances have a low degree of uncertainty (low entropy).” Therefore, as documented in the Final Action, “low entropy relationship mentions”, under the broadest reasonable interpretation (BRI), are instances or mentions of relationships between entities (i.e., entity relationships) having 
The above-noted broadest reasonable interpretation is not disputed by Appellant. Rather, Appellant cites this very interpretation in an attempt to buttress arguments in the Brief:  “This differentiated understanding is confirmed by the Examiner's stated interpretation of the term ‘low entropy relationship mentions’ as referring to "any instances or mentions of relationships between entities (i.e., entity relationships) having similar features or relatively low uncertainty/entropy." and “Examiner's propose [sic – proposed] interpretation of ‘low entropy relationship mentions’ to mean ‘instances or mentions of relationships between entities (i.e., entity relationships) having similar features or relatively low uncertainty/entropy).” Brief at 6-7 (emphasis in original), citing pages 3-4 and 12 of the Final Action. As such, Appellant’s assertions regarding purported distinctions between the claim term “low entropy relationship mentions” and the teachings of Davis are not supported by Appellant’s specification or the broadest reasonable interpretation of the claim term. 

Second, the Examiner disagrees with Appellant’s above-noted argument that “Davis is addressing a completely different problem in a different way from the claimed invention. In particular, Davis is directed to the problem of disambiguating named 
Contrary to Appellant’s apparent argument that Davis (or another reference) is required to solve the ‘same problem’ in a ‘same or similar way’, MPEP § 2141.01(a) provides that “Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.”

Third, regarding the “assigning … low entropy relationship mentions from the machine-annotated training set to one or more clusters according to a feature vector similarity measure” limitation recited in independent claims 1, 9 and 17, the examiner i), and c ∈ {Ө ,
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
} is a binary variable that specifies whether or not the entity name in m refers to the desired real-world entity e … to produce a classifier that relates textual patterns (i.e., terms and sets of terms) in m to the value of c.” [i.e., entity e relationships in messages m] and “Entropy Minimization: Our method searches for a threshold αxmin that provides the best entropy cut in the probability space induced by Dx … any value for αxmin induces two partitions [i.e., two clusters] over the space of values for α(yi,Ө) (i.e., one partition with values that are lower than αxmin, and another partition with values that are higher than αxmin). Our method sets αxmin to the value that minimizes the average entropy of these two partitions” [i.e., assigning low entropy relationship mentions to one or more partitions/clusters].



Rejections of Claims 1, 9 and 17 based on Buryak
With reference to the applied Buryak reference, Appellant, in section IV A 1 a, at page 7 of the brief, asserts that Buryak “makes no mention or suggestion of grouping or assigning ‘relationship mentions’ into clusters, much less any clustering of ‘low entropy relationship mentions.’ At best, Buryak teaches that ‘user documents 104’ are grouped or clustered ‘according to the topic or issue associated with the user documents 104 (e.g., billing issues, technical support requests, requests for instructions to use a particular feature, etc.).’” before asserting that “Grouping ‘documents’ be ‘topic or issue’ does not correspond to the claim requirements of generating a machine-annotated training set of entity mentions and relationship mentions, and then grouping or clustering the ‘low entropy relationship mentions’ according to the feature vector similarity measure, as claimed.” Brief at 7.

Examiner’s Response:
Regarding Appellant’s above-noted assertions regarding the rejections of claims 1, 9 and 17 under 35 U.S.C. 103 and Appellant’s characterization of the Buryak reference, Examiner respectfully disagrees for the reasons below.
First, as discussed above, the broadest reasonable interpretation of the claim term “low entropy relationship mentions”, under the BRI, are instances or mentions of relationships between entities (i.e., entity relationships) having similar features or relatively low uncertainty/entropy.


In particular, regarding the “assigning … low entropy relationship mentions from the machine-annotated training set to one or more clusters according to a feature vector similarity measure” limitation recited in independent claims 1, 9 and 17, the examiner points to col. 1, lines 26-30, col. 3, lines 10-14, col. 4, lines 7-13 and col. 7, lines 60-64 of Buryak, which explicitly disclose “methods [that] include calculating a similarity score for each cluster wherein the similarity score is based at least in part on features included in the documents [i.e., a feature similarity score/measure] in the cluster and indicates a measure of similarity of the documents in the cluster”, “group[ing] the user documents 104 such that substantially all user documents in a particular cluster are related to or describe a similar topic or issue (e.g., 85%, 95% of the documents are related to the same issue). The clusters can be associated with a label that indicates the topic or issue associated with the majority of user documents included in the cluster.” [i.e., relationship mentions/labels having similar features/low entropy], “additional user documents can be received and added to the existing clusters. In some implementations new clusters can be formed [i.e., assigning to one or more clusters]. The similarity score can be calculated for each of the new/old clusters” and “a new set of user documents 104 (e.g., a set of user documents that are different from the user documents used to generate the low quality threshold value and the high quality threshold value) is clustered” [i.e., assigning to clusters].

Rejections of Claims 1, 9 and 17 and the recited Inter Annotator Agreement
Appellant, in section IV A 1 b, at pages 7-8 of the brief, asserts “the rejection analysis incorrectly cites Chua's disclosure (paragraphs 12, 25, and 27) to meet the claim requirement for ‘analyzing ... the one or more clusters to prioritize clusters based on verification scores computed for each cluster by computing a verification score for each cluster as an Inter Annotator Agreement (IAA) score measuring how consistent annotations of a human subject matter expert (SME) are with annotations from a group of human SMEs for each cluster’” and “rather than using an inter annotator agreement computation to identify high quality CQA data estimation as suggested by the rejection analysis, the Chua disclosure actually teaches away from this solution, noting that ‘inter annotator agreement on question and answer pairs having high quality, 'positive instances,' is found to be low because of the subjective determination of what constitutes a high quality question and answer pair.’ See, Chua, paragraph 27 (emphasis added). Having noted this deficiency with using IAA scores, Chua teaches away from the claimed solution by instead disclosing that, instead of computing IAA scores, ‘the labeled training set is generated by automatically downloading existing FAQs associated with a topic or theme from one or more data sources 110A, 110B or CQA sources 115A, 115B and identifying the existing FAQs as positive instances.’” Brief at 7-8 (emphasis in original). 
Examiner’s Response:
Regarding Appellant’s above-noted assertions regarding the rejections of claims 1, 9 and 17 under 35 U.S.C. 103 and Appellant’s characterization of the Chua reference, Examiner respectfully disagrees for the reasons below.

In particular regarding the limitation “analyzing … the one or more clusters to prioritize clusters based on verification scores computed for each cluster by computing a verification score for each cluster as an Inter Annotator Agreement (IAA) score measuring how consistent annotations of a human subject matter expert (SME) are with annotations from a group of human SMEs for each cluster” recited in independent claims 1, 9 and 17, the examiner points to paragraphs 12, 25, and 27 of Chua which explicitly disclose that a “Community Question Answering (CQA) sources … selection module 330 … identifies representative CQA data having a high quality from a plurality of clusters” [i.e., analyzing the clusters] and “a labeled training set is generated for CQA quality estimation, where the labeled training set provides the ground-truth for question-answer pairs of a topic or theme. The inter annotator agreement [i.e., an IAA score] on question and answer pairs having high quality, ‘positive instances,’ is found to be low because of the subjective determination [i.e., determining a verification score as an Inter Annotator Agreement (IAA) score] of what constitutes a high quality question and answer pair” [i.e., the IAA score measures agreement/consistency of annotations between human annotators/SMEs for each cluster]. 
Further, regarding Appellant’s above-noted teaching away argument citing paragraph 27 of Chua, while the relied-upon paragraph 27 of Chua mentions that “In 

Rejections of Claims 1, 9 and 17 and the recited Inter Annotator Agreement
Appellant, in section IV 2, at pages 8-9 of the brief, asserts “the prima facie case fails because the Examiner has provided zero evidence of any suggestion or motivation to combine the Byron and Davis or Buryak references to meet the claim requirements.” Brief at 8 (emphasis in original).
unclaimed subject matter when asserting it would be obvious to combine Byron and Davis”, “Another fatal deficiency in the rejection analysis is the absence of any evidence of any suggestion or motivation to combine the Byron and Buryak references to meet the claim requirements for assigning low entropy relationship mentions to clusters” and “As for the attempt to combine Chua with Byron, Davis, Buryak, the Examiner again refers to unclaimed subject matter when asserting it would be obvious to combine the four references.” Brief at 8-9 (emphasis in original). 

Examiner’s Response:
Contrary to Appellant’s assertions regarding the above-noted, purported deficiencies in the motivation to combine discussed in the Final Action, a review of KSR suggests that Appellant is mistaken: “Under the correct analysis, any need or problem known in the field and addressed by the patent can provide a reason for combining the elements in the manner claimed.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). 
Further, even assuming arguendo that Appellant cites any authority for the above-noted argument that the proffered motivation to combine references cannot refer to “unclaimed subject matter” in a subsequent reply brief, 37 CFR § 41.41(b)(2) provides that “Any argument raised in the reply brief which was not raised in the appeal brief, or is not responsive to an argument raised in the examiner’s answer, including any 

Further, contrary to Appellant’s unsupported assertion that “the prima facie case fails because the Examiner has provided zero evidence of any suggestion or motivation to combine the Byron and Davis or Buryak references to meet the claim requirements” (Brief at 8 – emphasis in original), the portions of Davis cited to teach the limitations of the claims in dispute, namely the concept of assigning “low entropy relationship mentions from the machine-annotated training set to one or more clusters according to a feature vector similarity measure” are combinable with Byron for the reasons noted below and discussed in the Final Action. See, e.g., pages 11, 19 and 27 of the Final Action.
Bryon and Davis are analogous art because they are both directed to machine learning methods that identify relationships between named entities, such as person and company names, using training data (see, e.g., Byron, paragraphs 19, 39 and 50-54, and Davis, pages 816-817). 
As discussed in the Final Action, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byron to incorporate the teachings of Davis to enhance the quality of classifiers by “using finer-grained variations of the Expectation-Maximization (EM) algorithm” (See, e.g., Davis, page 815, Abstract). Doing so would have allowed Byron to improve “named entity disambiguation” performance for entity mentions in scenarios where there are “few positive examples” in a training corpus (i.e., a training set) and “large amounts 
As also discussed in the Final Action, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byron in view of Davis to incorporate the teachings of Buryak so that “the number of clusters that are reviewed to determine whether they satisfy a quality assurance requirement can be reduced” (i.e., reduce the number of clusters that need to be reviewed to determine whether they satisfy a quality assurance requirement) (See, e.g., Buryak, col. 2, lines 38-40). Doing so would have allowed Byron in view of Davis to perform “faster clustering of documents” and enable “the number of reviewers … [to] be reduced” (i.e., reduce the number of reviewers, such as human SMEs) as suggested by Buryak (See, e.g., Buryak, col. 2, lines 41-42). This is another example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
As additionally discussed in the Final Action, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chua with Byron in view of Davis and Buryak to provide “a system for hierarchically classifying and summarizing Community-based Question Answering (CQA) data associated with a topic” (see, e.g., Chua, paragraph 5). Doing so would help Byron in view of Davis and Buryak avoid “information overload” associated with and resulting from “the large number of question and answer pairs present in even the most specific level of CQA data”, as suggested by Chua (See, e.g., Chua, paragraph 4). This 
Moreover, additional detail regarding the combination of references used in the rejections is provided in the Final Action, which are based on the detailed incremental combinations of the Byron, Davis and Chua references (and the alternative rejections based on the combination of Byron, Buryak and Chua), and the respective motivations to combine those references, which identify the teachings of each reference and why one of ordinary skill in the art would recognize to improve upon a previously discussed reference, or combination of references, with a motivation derived from each added reference. See, e.g., pages 13-15, 19, 21, 23, 27, 29-30 and 34-38 of the Final Action.
For these reasons, Examiner respectfully requests that the rejections under 35 USC § 103 be upheld.

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/R.K.B./Examiner, Art Unit 2125

Conferees:
/Jason Cardone/
Primary Examiner

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.